Title: To Alexander Hamilton from Francis Cabot, 22 August 1792
From: Cabot, Francis
To: Hamilton, Alexander


Georgetown [Maryland] August 22, 1792. “A few days since I Shipped from this place to Alexandria a pipe of Madeira Wine belonging to my Brother Mr George Cabot with the intention of having it transported to Boston as no sale could be found for it here. On its Arrival at Alexandria it was Seized by one of the Officers of the Port for not being marked old stock agreeably to law. An entire ignorance that such a law was in existance must plead my excuse. My principles of duty to the Government as well as regard to the interest of my Brother wou’d have induced the proper previous steps on my part had I have known any were Necessary.… I shall feel myself much indebted if you can consistently empower the Collector to release upon my giving him Satisfactory evidence that there could be no intention of fraud but that it was purely the result of ignorance.…”
